Opinion by
Orlady, J.,
The questions involved in the third point submitted by the defendants were regarded by them as the vital ones in the case. The court so considered them and fairly submitted the questions of previous knowledge and intended fraud to the jury in such a manner that, if found against the plaintiffs, there could not be a recovery. The whole controversy turned upon the determination of these facts and the jury has resolved them in the plaintiffs’ favor under sufficient evidence to warrant their verdict.
The exclusion of the evidence stated in the third assignment of error did not in any way harm the defendants, as the insolvency of Slemon and Gelb was admitted by the plaintiffs, and the defendants’ first point was framed upon that theory. The evidence clearly shows that the defendants acted in concert and in furtherance of a common purpose, so that, if liable at all, they were liable jointly.
The judgment is affirmed.